Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  This office action is in response to the amendment filed on 12/18/20. Claims 1-15 are pending in this application.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.   Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unptatentable over  Sugiyama (8,769,325)  in view of Ito (2017/0060719).

    With regard to claim 1,  Sugiyama teaches an image forming apparatus (2)  comprising: a communication device (21) configured to perform communications with a plurality of user terminals (e.g. PC1 thru PC15) connected over a communication network (3) ; and a controller (28) configured to: detect which of the user terminals is in operation based on the communications during a performing period of the user terminals with a performing interval (reads on figs. 3 and 5, which depicts how the user terminals are detected and it is determined whether or not the terminals or PCs are online and the performing period and interval reads on the timing used by the image forming apparatus to communicate with the terminals to update status); analyze an operating status of the user terminals based on the detection (reads on figs. 3 and 5s2 and Notificat$4, the status of the terminals is determined, as being online or offline); and output a notification about an availability of an image forming apparatus based on the analyzed operation status (reads on col. 6, lines 32-45 and col. 7, lines 6-28, clearly when status is determined to be online information can be exchange between the printer and user terminal, and a print job be received from a user client). Sugiyama does not teach updating a program operating the image forming apparatus, responsive to a notification. However , Ito (in the same field of endeavor (“data processing and data communication between host computer and an image forming apparatus”) teaches that it is well known in the art the  effective time of the invention to notify an image forming apparatus of new updated firmware status (see p[0052]), Therefore, it would have been obvious to 

    With regard to claim 2, Sugiyama further teaches wherein the controller is further configured to output timing information indicating at least one timing selected based on the analyzed operation status, the at least one timing corresponding to the availability of the image forming apparatus being low (	reads on figs. 3,5 and 6, which depicts the schedules of the different client devices).

   With regard to claim 3,  Sugiyama further teaches wherein when the communication device obtains information indicating a response to the notification, the controller is further configured to update the program operating the image forming apparatus at a timing based on the information indicating the response (reads on col. 7, line 46 thru col. 8, line 26 and figs. 3 and 5).

   With regard to claim 4, Sugiyama further teaches, wherein the controller is further configured to specify a timing at which an operation rate of the user terminals is low, based on the analyzed operation status, and output a notification indicating the specified timing (reads on col. 7, line 46 thru col. 8, line 26 and figs. 3 and 5, the communication between the printer and client is updated every time changes are made).
.

    With regard to claim 5,  Sugiyama further teaches wherein the controller is further configured to output, to the plurality of user terminals, information indicating a timing
reads on col. 7, line 46 thru col. 8, line 26 and figs. 3 and 5, the communication between the printer and client is updated every time changes are made). 

  With regard to claim 6,  Sugiyama further teaches wherein the controller is further configured to obtain instruction information indicating an instruction related to a detection process of detecting the user terminals and perform the detection process, based on the instruction information (reads on col. 12, lines 28-56).

  With regard to claim 7, Sugiyama further teaches wherein the instruction information includes information indicating a performance start timing of the detection process and information indicating performance intervals of the detection process (reads on col. 7, line 46 thru col. 8, line 26 and figs. 3 and 5, the communication between the printer and client is updated every time changes are made). 
.

   With regard to claim 8,  Sugiyama further teaches, wherein the controller is further configured to calculate the operation rate by dividing a number of the detected user terminals by a total number of the user terminals (reads on figs. 3 and 5).

   With regard to claim 9, Sugiyama further teaches wherein the controller is further configured to detect the user terminal using a simple network management protocol (SNMP) (inherently reads on col. 6, lines 32-45).

  With regard to claims 10-15, the limitation of claims 10-15 are covered by the limitations of claims 1-9 above.

                                                    Conclusion  
3.    With regard to Applicant’s argument(s) associated with the added features included in the 
Applicant’s amendment to the claims. Examiner indicates that newly prior art cited clearly teaches the 
features of the added features. 

4.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    
5.     Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The 
Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone 
number for this group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 



have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
March 16, 2021